PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/242,955
Filing Date: 8 Jan 2019
Appellant(s): Patil et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant first argues the 112 rejection of claims 1-22 and 25. The Appellant argues that the examiner has used a narrow and selective definition for the term “proviso”. The Appellant further references paragraphs [0045]-[0047] as possible approaches falling within the claims. The examiner disagrees.
The examiner has not taken a narrow and selective definition of the term “proviso”, but rather just provided multiple definitions found for the term. Which were “a condition attached to an agreement” and “an article or clause in a contract that introduces a condition”. The Appellant’s references to the specification do not describe a proviso but rather a configuration where the second tier is not able to stripe data. A tier not being able to stripe data is not a condition attached to an agreement or a condition in a contract. The specification does not describe a conditional arrangement with respect to these two tiers striping or not striping data. Even though the term “proviso” was present in the originally filed claims, this term is not present in the specification and neither are the terms agreement, contract, arrangement, deal or other synonymous terms that could be generally related to proviso.
As stated in the 112 rejection in the final office action dated 6/29/2020: “wherein the first tier is configured to stripe data across the two or more shared nodes, with a proviso (with a condition attached to an agreement) that the second tier is not configured to stripe data across two or more of the at least one shared nothing node". This limitation appears to be stating that the first tier is between the two tiers, it is unclear what this agreement between the tiers is and how it ties the two tiers together as claimed.
The Appellant next argues the rejection of claims 24 and 26. The Appellant argues that Bent is unable to meet the claimed: “wherein a first inode structure which corresponds to the first tier is maintained separately from a second inode structure which corresponds to the second tier”. The Appellant further argues that the term “inode structure” is does not appear in Bent.
As stated in the response to arguments section of the final office action dated 6/29/2020, Bent teaches the use of a Linux Lustre file system and this system uses inodes to store metadata. As stated in the rejection, this metadata can be file names, directory structures and access permissions. This metadata information is considered to be maintained separately in its one memory space and be part of a data structure that can be/is an inode. This metadata is stored for data no matter what tier it is in. For additional information on the Lustre Architecture the examiner previously provided, in the final office action dated 6/29/2020, a supplemental reference: "Introduction to Lustre Architecture" Lustre systems and network administration, October 2017. This reference specifically discusses inodes, for example, on pages 3, 29, 30, among other places throughout the text.


Respectfully submitted,
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner              

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.